               Case 4:20-cv-05279-KAW Document 17 Filed 01/13/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CABN 145558)
   Assistant United States Attorney
 4
           450 Golden Gate Avenue, Box 36055
 5         San Francisco, California 94102-3495
           Telephone: (415) 436-7025
 6         FAX: (415) 436-6748
           pamela.johann@usdoj.gov
 7
   Attorneys for Defendant U.S. Fish and Wildlife
 8 Service

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                             OAKLAND DIVISION

12

13   SIERRA CLUB,                                      )   No. 4:20-cv-05279-KAW
                                                       )
14           Plaintiff,                                )   JOINT STATUS REPORT AND REQUEST TO
        v.                                             )   CONTINUE CASE MANAGEMENT
15                                                     )   CONFERENCE; [PROPOSED] ORDER
     U.S. FISH AND WILDLIFE SERVICE,                   )
16                                                     )
             Defendant.                                )
17                                                     )
                                                       )
18                                                     )

19           Pursuant to Court Order dated October 14, 2020, Dkt. 14, the parties, by through their

20 undersigned attorneys, submit this Joint Status Report in this Freedom of Information Act (“FOIA”)

21 case.

22           The parties report that, following a meet and confer process, the parties agreed upon, and

23 Defendant performed, a supplemental search for responsive documents. Pursuant to an agreed-upon

24 production schedule, Defendant released all responsive, non-exempt documents located following that

25 supplemental search on January 7, 2021. Defendant redacted or withheld certain records pursuant to one

26 or more FOIA exemptions.

27           Plaintiff is in the process of reviewing those records. Following this review, to the extent that

28 Plaintiff has questions about portions of documents redacted or documents withheld pursuant to various

     JOINT STATUS REPORT AND REQUEST TO CONTINUE CMC; [PROPOSED] ORDER
     No. 4:20-cv-05279-KAW                   1
              Case 4:20-cv-05279-KAW Document 17 Filed 01/13/21 Page 2 of 3




 1 exemptions asserted by Defendant, the parties will engage in a meet and confer process in an effort to

 2 resolve any outstanding issues. The parties believe that this process will be productive and useful in

 3 addressing or narrowing any substantive issues that may arise relating to Defendant’s release of

 4 documents.

 5          Accordingly, the parties jointly request that the Case Management Conference set for January

 6 19, 2021 be continued until March 16, 2021 to allow the parties additional time to meet and confer in

 7 good faith to attempt to resolve as many substantive issues as possible that may arise relating to

 8 Plaintiff’s FOIA requests.

 9                                              CERTIFICATION

10          In accordance with Civil Local Rule 5-1(i)(3), the filer of this document attests that all

11 signatories listed below concur in the filing of this document.

12 DATED: January 11, 2021                                Respectfully submitted,

13                                                        DAVID L. ANDERSON
                                                          United States Attorney
14
                                                                      /s/ Pamela T. Johann
15                                                        PAMELA T. JOHANN
                                                          Assistant United States Attorney
16

17                                                        Attorneys for U.S. Fish and Wildlife Service

18

19 DATED: January 11, 2021                                SIERRA CLUB ENVIRONMENTAL LAW
                                                          PROGRAM
20
                                                                /s/ Rose Monahan
21                                                        ROSE MONAHAN

22                                                        Attorneys for Plaintiff Sierra Club
23

24

25

26

27

28

     JOINT STATUS REPORT AND REQUEST TO CONTINUE CMC; [PROPOSED] ORDER
     No. 4:20-cv-05279-KAW                   2
             Case 4:20-cv-05279-KAW Document 17 Filed 01/13/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2         Pursuant to the stipulation of the parties, and good cause having been shown, it is hereby ordered

 3 that the Case Management Conference currently set for January 19, 2021 is continued until March 16,

 4 2021. The parties shall provide a joint status report by March 9, 2021.

 5         IT IS SO ORDERED.                                                   S DISTRICT
                                                                            ATE           C
                                                                           T




                                                                                                 O
                                                                      S




                                                                                                  U
 6 DATED:__________________




                                                                     ED
          January 13, 2021




                                                                                                   RT
                                                                                       ERE      D




                                                                 UNIT
                                                                                 O ORD
                                                                          IT IS S
 7




                                                                                                         R NIA
                                                          THE HON. KANDIS         A.
                                                                                  estmWESTMORE
                                                                                      ore




                                                                 NO
                                                                           andis W
 8                                                                  Judge K Magistrate Judge
                                                            United States




                                                                                                         FO
                                                                  RT




                                                                                                     LI
                                                                          ER




                                                                     H




                                                                                                 A
                                                                                                     C
 9                                                                             N
                                                                                   D IS T IC T O
                                                                                         R
                                                                                                 F


10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS REPORT AND REQUEST TO CONTINUE CMC; [PROPOSED] ORDER
     No. 4:20-cv-05279-KAW                   3
